UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROC NATION LLC, a Delaware Limited Liability
 Company,
                                                                       19 Civ. 554 (PAE)
                                       Plaintiff,
                        -v-                                                 ORDER

 HCC INTERNATIONAL INSURANCE COMPANY,
 PLC, a United Kingdom-Domiciled Insurance Company,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed letters from Andrew D. Kupinse, Dkts. 88, 93, Roc Nation,

Dkt. 89, and HCC, Dkts. 90–91, regarding Mr. Kupinse’s request for leave to file a motion to

quash a third-party subpoena that HCC had issued to him.

       The Court denies Mr. Kupinse’s request for leave and directs him to respond to the

subpoena. Although some—perhaps even most—of Mr. Kupinse’s communications with Roc

Nation may be privileged, Mr. Kupinse is still required to search for responsive documents and

to either produce such documents to HCC or indicate his claim of privilege in a detailed

privileged log.

       The Court is mindful of the looming fact discovery deadline of March 31, 2020. Dkt. 68.

Because of this dispute, the Court will extend that deadline for one week, for the sole purpose of

allowing Mr. Kupinse time to respond to HCC’s subpoena. Accordingly, the deadline for Mr.

Kupinse to produce responsive documents and/or a corresponding privilege log is April 7, 2020.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets

88, 89, and 93.
      SO ORDERED.


                                   
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: March 25, 2020
       New York, New York




                            2
